Title: From Benjamin Franklin to William Shirley, [July 1756]
From: Franklin, Benjamin
To: Shirley, William


Because of Franklin’s increasing involvement in the bitter political disputes in Pennsylvania during 1755–56, Thomas Penn, Governor Morris, and others tried to deprive him of his lucrative office of deputy postmaster general which he held at the Crown’s pleasure. Early in July 1756, he probably defended himself in a long letter (now lost) to his immediate superior, Sir Everard Fawkener. Shirley arrived in New York on July 4, and while talking with him about military operations Franklin must have concluded that a friendly letter from Shirley might help his cause in England. The two drafts printed below survive among Franklin’s papers and show the use he intended to make of the requested letter, though there is no evidence that he ever even delivered a fair copy of his own letter to Shirley. Franklin may have decided not to do so in view of Shirley’s close connection with the proprietary party; more probably Lord Loudoun’s animosity toward his predecessor and the charges being made against him in England convinced Franklin that endorsement from Shirley might do more harm than good. In any case, Franklin retained his office, receiving only “a gentle admonition” from Fawkener.
 
I
Sir
[July 1756]
It might be of use to me with my Constituents, the Postmasters General in England, to whom I understand I am misrepresented as disaffected to the King’s Service if your Excellency would be pleased to repeat, in a Letter to me, General Braddock’s Expressions which you mentioned yesterday, relating to the Service I rendered him; and add such Notice as you think proper to take, of my procuring for your Forces, the Grant of £10,000 in Provisions; and afterwards the warm Clothing. I never before claim’d any Regard on these Accounts. But in my present Situation it seems necessary to me to say, (tho’ of my self) what is really true, viz. That I personally solicited the first Affair with every leading Member, advis’d Mr. Quincy what Strings to touch in his Discourses with each of them, drew up for him his Remonstrance to the House, supported and enforc’d it in the House, and when they became willing to give, but were at a Loss where to find the Money, I contriv’d for them a new Method of gaining Credit for the Sum, and carried it into Effect. As to the Clothing, I first propos’d it to the Assembly, and obtain’d a Vote of Approbation; they had no Money but promis’d to pay when they could, if any would advance it; I set on foot a Subscription for the purpose, and my self actually subscrib’d and paid three Tenths of the whole Sum, of which I am not yet reimburs’d one Farthing. Your Excellency’s touching these Points ever so lightly in a Line to me to be made use only as above hinted, I should esteem a great Favour; but if it appears to you on any Account improper, I shall not take your declining it amiss, being with the most perfect Attachment, Your Excellencys
 
II
Sir
[July 1756]
Your Excellency knows how unhappily we in Pensilvania have been rent into Parties. One almost constant Consequence of Misunderstanding, is Misrepresentation. Of this I have, it seems, my Share. I am represented at home as an Opposer of Government, and disaffected to the King’s Service. This if credited may hurt me with my honourable Constituents, the Postmasters General.
As you are acquainted not only with what Zeal and Disinterestedness I served Gen. Braddock, but also with my Readiness to assist your Forces by effecting the Grant from our Assembly of £10,000 in Provisions, and the warm Wastecoats and Stockings for the Winter Use of your Soldiers, I beg leave to desire you would, if you think it right, take occasion as it were by the by, to mention these Things in a Letter to me, which I may be at Liberty to communicate to Sir Everard Fawkener, in order to remove or prevent any contrary Impressions to my Disadvantage without making any public and other Use of it. If this should not appear to your Excellency a Piece of Justice due to me, I would not request it; tho’ I do not know any other Man on Earth to whom I would more willingly be oblig’d for a Favour; being, with the highest and truest Esteem and Respect, Sir, Your Excellency’s most obedient and most faithful humble Servant
B F
 Endorsed: Rough Draft to Gen. Shirley